Citation Nr: 1015206	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  10-08 678	)	DATE
	)
	)


THE ISSUE

Whether a December 3, 1970, decision of the Board of 
Veterans' Appeals (Board) that denied entitlement to service 
connection for bilateral hearing loss should be revised or 
reversed on the basis of clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1968 to 
December 1969.

This matter is currently before the Board on motion for 
revision or reversal on the grounds of clear and unmistakable 
error (CUE) of a December 3, 1970, decision of the Board that 
denied entitlement to service connection for bilateral 
hearing loss.

In a March 2010 letter to the Veteran, with a copy to his 
representative, the Board acknowledged the motion to revise 
and advised the moving party and his representative to review 
the rules relating to such matters found at 38 U.S.C.A. 
§ 7111 (West 2002) and 38 C.F.R. §§ 20.1400-1411 (2009).  No 
response was received to this correspondence.


FINDINGS OF FACT

1.  On December 3, 1970, the Board issued a decision that 
denied service connection for bilateral hearing loss.

2. The Veteran has failed to clearly and specifically set 
forth any alleged errors of fact or law in the December 3, 
1970, Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

The motion alleging clear and unmistakable error in a 
December 3, 1970, Board decision, in which the Board denied 
the Veteran's claim for service connection for bilateral 
hearing loss, is not valid.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400-20.1411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error (CUE) are adjudicated pursuant 
to the Rules of Practice of the Board, at 38 C.F.R. Part 20 
(2009).  Rule 1403 of the Rules of Practice, found at 
38 C.F.R. § 20.1403, relates to what constitutes CUE.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Review for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  38 C.F.R. § 
20.1403. 

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

Rule 1403 offers the following examples of situations that 
are not CUE:  (1) Changed diagnosis-A new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist-The Secretary's failure to 
fulfill the duty to assist; (3) Evaluation of evidence-A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).

A motion for revision of a Board decision based on CUE must 
be in writing and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the Veteran, the name of the moving party if other than the 
Veteran, the applicable Department of Veterans Affairs file 
number, and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions that fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to re-
filing under this subpart.  38 C.F.R. § 20.1404(a).

A motion must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision; the legal or factual basis for such 
allegations; and an explanation of why the result would have 
been manifestly different but for the alleged error.  The 
Court has held that allegations that previous adjudications 
have improperly weighed and evaluated the evidence can never 
rise to the stringent definition of clear and unmistakable 
error.  Similarly, broad-brush allegations of "failure to 
follow the regulations" or "failure to give due process," 
or any other general, nonspecific claim of error cannot 
constitute a valid claim of clear and unmistakable error.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, 
the Court has held that VA's breach of its duty to assist 
cannot form a basis for a claim of clear and unmistakable 
error.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (VA's 
breach of duty to assist caused incomplete record but not 
incorrect record).

Motions that fail to comply with the requirement that 
allegations of CUE be set forth clearly and specifically 
shall be dismissed without prejudice to re-filing.  
See Simmons v. Principi, 17 Vet. App. 104 (2003).

The Board notes that the Veteran has claimed CUE in the 
December 3, 1970, decision in which the Board denied the 
Veteran's claim for service connection for bilateral hearing 
loss.  The Veteran's sole contention in this case is that 
medical evidence at the time of the Board's decision-
evidence which the Board explicitly addressed and weighed in 
its decision-establishes that his bilateral hearing loss is 
the result of exposure to acoustic trauma experienced in 
military service.  He is arguing that the Board failed to 
give proper weight to certain evidence, which, if weighed or 
considered differently, would have resulted in an award of 
service connection.  The Veteran has not otherwise contended 
that the statutory or regulatory provisions extant at the 
time were not correctly applied, or that the correct facts as 
they were known at the time were not before the adjudicator.  
He has not offered any other specific allegations as to why 
the December 3, 1970, Board decision was clearly and 
unmistakably erroneous.

The Board has considered the Veteran's arguments but finds 
that the Veteran has failed to cite to specific errors of 
fact or law in the December 3, 1970, Board decision.  Rather, 
the Veteran has merely argued that the Board committed error 
in its consideration of evidence of record at the time of the 
1970 decision.  As noted above, under 38 C.F.R. § 20.1404(b), 
non-specific allegations of failure to follow regulations or 
failure to apply the benefit-of-the-doubt or any other 
general, non-specific allegations of error, such as failure 
in the duty to assist, are insufficient to satisfy the motion 
requirement.  As noted above, the very evidence identified by 
the Veteran in his motion was explicitly considered by the 
Board in the 1970 decision.  Any argument that the evidence 
of record at the time of the December 3, 1970, Board decision 
supported a finding that the Veteran's then-claimed hearing 
loss disability was service related is no more than a 
disagreement as to how the evidence was weighed and evaluated 
by the Board.  Such an argument of error can not constitute 
clear and unmistakable error.  See 38 C.F.R. § 20.1403(d).

Here, the Board finds that the Veteran's arguments with 
respect to the evidence amount to no more than a disagreement 
with how the facts and evidence before the Board at the time 
of the December 3, 1970, decision should have been weighed.  
As noted above, this allegation is inadequate to raise a 
valid CUE claim.  See Fugo, 6 Vet. App. at 44.  A claim of 
CUE must involve more than simple disagreement over how the 
facts were weighed.  Russell v. Principi, 3 Vet. App. 310, 
314 (1992).  In this case, the Veteran has identified two 
pieces of evidence that he contends the Board failed to 
properly consider in its December 3, 1970, decision.  
However, as noted above, the Board specifically addressed 
both the Veteran's discharge audiogram and a letter submitted 
in July 1970 by the Veteran's medical platoon leader.  

In conclusion, the Board finds that the requirements for a 
valid claim of CUE have not been satisfied with respect to 
the December 3, 1970, Board decision.  Here, the Veteran has 
not provided reasons as to why one would be compelled to 
reach the conclusion, to which reasonable minds could not 
differ, that but for an alleged error the result of the 
Board's December 3, 1970, decision would have been manifestly 
different.  It is not enough that he argued that the Board 
should have reached a different conclusion on the evidence of 
record at the time of the December 3, 1970, Board decision.  
Further, the Board notes that the very evidence pointed to by 
the Veteran in his motion was specifically considered in the 
Board's decision.  In order to raise a valid claim of CUE, 
the moving party needs to provide specific reasons as to why 
any alleged error was outcome-determinative.  See Bustos, 179 
F. 3d at 1381.  

Therefore, the Board finds that the Veteran's motion to 
revise or reverse the Board's December 3, 1970, decision is 
not valid.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  The 
motion must therefore be dismissed without prejudice to re-
filing. 


ORDER

The motion to revise or reverse a December 3, 1970, decision 
of the Board that denied a claim of service connection for 
bilateral hearing loss is dismissed without prejudice to re-
filing.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


